Citation Nr: 1436495	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  07-32 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected degenerative joint disease of the lumbar spine with facet arthropathy, on the basis of substitution.

2.  Entitlement to service connection for renal insufficiency (claimed as a kidney condition), to include as secondary to service-connected degenerative joint disease of the lumbar spine with facet arthropathy, on the basis of substitution.

3.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected degenerative joint disease of the lumbar spine with facet arthropathy, on the basis of substitution.

4.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected degenerative joint disease of the lumbar spine with facet arthropathy, on the basis of substitution.

5.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected degenerative joint disease of the lumbar spine with facet arthropathy, on the basis of substitution.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to May 1963.  He died in March 2011.  The appellant is the Veteran's surviving spouse.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.  The Board remanded the claims for further development in January 2010.  Unfortunately, the Veteran died while the claims were in remand status.

In a May 2013 letter, the appellant was notified that the Veteran had an appeal pending at the time of his death.  The RO recognized the appellant as a valid substitute claimant in place of the Veteran for the issues on appeal.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending on the date of the Veteran's death.  The issues on appeal have been recharacterized on the title page to reflect substitution. 

In September 2013, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  As will be discussed below, the Board must remand some of the issues again because the file does not reflect substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for a bilateral leg disorder, to include as secondary to service-connected degenerative joint disease of the lumbar spine with facet arthropathy, on the basis of substitution and to include for accrued benefits purposes.  However, during the pendency of the appeal, in a March 2014 rating decision, the RO granted service connection for left and right leg pain and awarded separate 10 percent evaluations, effective from September 1, 2005.  To date, the appellant has not disagreed with that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As a result, the issue is not before the Board for consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the appellant's case.  A review of the documents in the Virtual VA file reveals additional VA treatment records that are relevant to the issues on appeal.

The issues of entitlement to service connection for bilateral knee, ankle, and feet disorders, to include as secondary to service-connected degenerative joint disease of the lumbar spine with facet arthropathy, on the basis of substitution, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has not been shown to have had erectile dysfunction that manifested in service or that is causally or etiologically related to his military service or a service-connected disability.

2.  The Veteran has not been shown to have had chronic renal insufficiency that manifested in service or that is causally or etiologically related to his military service or a service-connected disability.



CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in active service and was not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  Chronic renal insufficiency was not incurred in active service and was not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO did provide the Veteran with notice in September 2006, prior to the initial decision on the claims for service connection for erectile dysfunction and a kidney disorder in November 2006.  The appellant was also provided notice letters in March 2012 and February 2013, and the claims were readjudicated in May 2013 and February 2014 supplemental statements of the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the September 2006 notice letter about the information and evidence that was necessary to substantiate his claims for service connection and of the division of responsibilities in obtaining such evidence.  The March 2012 and February 2013 letters also notified the appellant of what evidence was necessary to substantiate her claims and of the division of responsibilities in obtaining the evidence.  Those letters also explained how disability ratings and effective dates are determined.  

The duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records and all identified, available, and relevant post-service medical records, including VA treatment records and Social Security Administration (SSA) records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  

The appellant has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examination in April 2010 and subsequent VA medical opinions were obtained in May 2010 and April 2013.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and complaints.  The examiners also provided the necessary opinions supported by rationale.  Id.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

As previously noted, the Board remanded the case in January 2010 and September 2013.  In January 2010, the Board directed that the Veteran be provided a VA examination in connection with his claims for service connection for a kidney disorder and erectile dysfunction.  A noted above, he was provided such an examination in April 2010, and an addendum opinion was obtained in May 2010 and April 2013, which were adequate.  Thus, there was compliance with the January 2010 remand.  Likewise, there was compliance with the September 2013 remand, which directed, in pertinent part, that an attempt be made to obtain the Veteran's records from the Social Security Administration.  As noted above, the SSA records have been obtained and associated with the claims file.

The Board concludes that the appellant was provided the opportunity to meaningfully participate in the adjudication of her claims, and she did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claims on appeal.  She has been given ample opportunity to present evidence and argument in support of her claims.  All relevant evidence necessary for an equitable disposition of the appellant's appeal of these issues has been obtained, and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).


Law and Analysis

A veteran's surviving spouse is eligible for receipt of accrued benefits.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For deaths occurring on or after October 10, 2008, a person who would qualify as an accrued benefits beneficiary may be substituted for a deceased claimant if a request for substitution is received within one year of the death of the claimant. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151, (2008) (codified at 38 U.S.C.A. § 5121A).  

The Veteran died in March 2011, and the appellant is his surviving spouse.  She filed a VA Form 21-534 in April 2011.  The Board finds that the appellant has satisfied the criteria for substitution as the claimant.  Therefore, her "claim for accrued benefits will be viewed as a continuation of the claim pending at the time of the [Veteran's] death," and it is not necessary to also adjudicate a claim for accrued benefits (where consideration is given to only the evidence in the claims file at the time of the Veteran's death).  Instead, she is permitted to "submit additional evidence in support of the claim."  VA Fast Letter 10-30, at 2-3 (Rev. Apr. 3, 2013).  

In this case, the Veteran did have an appeal pending for the issues listed on the title page.  Therefore, the Board will proceed with an adjudication on the merits.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. 


Erectile Dysfunction

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the service connection is not warranted for erectile dysfunction.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of erectile dysfunction.  In fact, an April 1963 separation examination report documented a normal clinical evaluation of the genitourinary system.

In September 1979 correspondence, the Veteran stated that the left part of his genital area was numb following three back surgeries.

In a February 2006 statement, the Veteran indicated that he did not deny any urinary or erectile problems in a recent VA examination in connection with an increased rating claim for his service-connected lumbar spine disability.  He reported that he had a penile implant in the past to help obtain an erection.

In a December 2009 statement, the Veteran's representative stated, "The [V]eteran has had numerous surgeries on his back and he has been diagnosed with degenerative joint disease, herniated discs and nerve damage and he [has] been on opi[ate] therapy for years to help ease his chronic pain.  With all of these conditions[,] along with the powerful narcotics used to treat these conditions[,] they can interfere with his ability to gain a spontaneous and lasting erection."

During an April 2010 VA genitourinary examination, the Veteran reported that he began to notice his genitourinary problems associated with his lumbar spine in the 1970s.  He stated that he had erectile dysfunction since the 1970s where vaginal penetration with ejaculation was not possible.  He indicated that he received testosterone injections with poor response.  The examiner diagnosed the Veteran with erectile dysfunction.  

In a May 2010 VA addendum opinion, the VA examiner opined that the Veteran's erectile dysfunction was less likely than not caused or aggravated by his service-connected lumbar spine disability.  He noted that the Veteran had overriding coronary artery disease, peripheral vascular disease, and hardening of the arteries that would explain his erectile dysfunction.  In addition, he related that the Veteran had diabetes and hypertension that impacted his circulatory system, and he was taking Isosorbide that impacted his circulation as well. 

In an April 2013 VA examination report, the VA examiner opined that the Veteran's erectile dysfunction was less likely than not due to his service-connected lumbar spine disability.  He opined that it was most likely due to his uncontrolled hypertension and peripheral vascular disease.

Upon review of the evidence of record, the Board finds that service connection for erectile dysfunction on either a direct or secondary basis.  

The Veteran's service treatment records do not document any erectile dysfunction, and the Veteran himself reported in September 1979 that he began feeling numbness in his genital area following three back surgeries.  There is no indication from the medical evidence or from the Veteran, the appellant, or the representative that the disorder began in service or prior to the three back surgeries.  Therefore, the Board finds that erectile dysfunction did not manifest in service or for many years thereafter. 
	
The Board does acknowledge that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds that the medical evidence cited to above is entitled to greater probative weight.  The Board finds that the opinion of the VA examiners are of greater probative weight than the Veteran's and appellant's more general lay assertions as to a relationship between his erectile dysfunction and his low back surgeries.  The examiner evaluated the Veteran before his death and reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.  

Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Renal Insufficiency

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for renal insufficiency.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of any kidney disorder or renal insufficiency.  In fact, in an April 1963 separation examination report, a normal clinical evaluation of the genitourinary system was noted.

In an April 2005 VA treatment note, an examining physician noted that the Veteran had atherosclerotic disease with a small right kidney.  He stated that the Veteran would be continued to be monitored as long as his blood pressure was under control and there was no unusual worsening of his renal function.  He also stated, "I suspect that the right kidney contributes little to overall renal function."

In a December 2005 VA surgery consultation, the examining physician indicated that the Veteran had chronic renal insufficiency.

In an August 2006 VA renal consultation report, the Veteran was diagnosed with stage three chronic renal disease.  The physician opined that the etiology was most likely atherosclerotic vascular disease; however, he noted that bilateral renal artery stenosis was also a possibility.  

In a December 2009 statement, the Veteran's representative noted that the Veteran had been diagnosed with a renal condition, and he contended that the condition was caused by physical inactivity due to his service-connected lumbar spine disability, which "could have precipitated his high blood pressure which can cause irreversible kidney damage."

During an April 2010 VA genitourinary examination, the Veteran reported that he began to notice his genitourinary problems associated with his lumbar spine in the 1970s.  He stated that he had renal dysfunction that required dialysis three times per week, but he had not started his treatment.  The examiner diagnosed the Veteran with reported kidney disease.

In an April 2010 VA examination addendum, the examiner noted that the Veteran had abnormal laboratory results.  He had a BUN of 44, creatinine of 5.3, and microalbumin of 7335.  The examiner diagnosed the Veteran with kidney disease.

In a May 2010 VA examination addendum, the examiner opined that the Veteran's kidney disorder was less likely than not related to his service or aggravated or permanently worsened by his service.  He noted that the most likely etiology of the kidney disease was diabetes, which was diagnosed in November 2006.  He also indicated that the Veteran had peripheral vascular disease, hypertension, and coronary artery disease.  Further, he indicated that the April 2010 VA addendum opinion included an error in the dictation and the Veteran's microalbumin was 7335.3, which was high.  

In his April 2013 VA examination report, the VA examiner opined that the Veteran's kidney disorder was less likely than not related to his service-connected lumbar spine disability.  Rather, he opined that it was likely due to his uncontrolled hypertension.

Upon review of the evidence of record, the Board concludes that entitled to service connection is not warranted for chronic renal insufficiency on either a direct or secondary basis.  

There was no indication that the Veteran had any complaints related to his kidneys in service.  In fact, in an April 1963 separation examination report, a normal clinical evaluation of the genitourinary system was noted.  Rather, the earliest indication in the record of any kidney problems was dated in April 2005, which was many decades after his separation from service.  Therefore, the Board finds that the disorder did not manifest in service or for many years thereafter.

The Veteran had contended that his chronic renal insufficiency was associated with his service-connected lumbar spine disability.  However, the Board finds that the medical evidence cited to above is entitled to greater probative weight.  In particular, the Board concludes that the opinion of the May 2010 and April 2013 VA examiners are of greater probative weight than the Veteran's more general lay assertions as to a relationship between his renal insufficiency and his low back surgeries.  The May 2010 VA examiner evaluated the Veteran before his death, and both examiners reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.  

Moreover, while the Veteran and the appellant are competent to provide testimony or statements relating to symptoms or facts of events that they have observed and are within the realm of their personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board must determine on a case by case basis whether a Veteran's particular disorder is the type for which lay evidence is competent. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In this case, the record does not show, nor does the appellant contend, that she or the Veteran had specialized education, training, or experience that would qualify them to render a medical opinion on the etiology of renal insufficiency.  The issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). Moreover, the appellant has never reported that any medical professional has told her that the Veteran's renal insufficiency was related to his military service or low back disability.

Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).







ORDER

Service connection for erectile dysfunction, to include as secondary to service-connected degenerative joint disease of the lumbar spine with facet arthropathy, on the basis of substitution is denied.

Service connection for renal insufficiency (claimed as a kidney condition), to include as secondary to service-connected degenerative joint disease of the lumbar spine with facet arthropathy, on the basis of substitution is denied.


REMAND

A review of the record shows that some of the prior directives from the September 2013 remand were not completed with regard to the remaining claims.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

In the December 2011 remand, the Board directed the RO/AMC to obtain a clarifying medical opinion from the VA examiner who provided the April 2013 VA opinion.  The examiner was requested to opine as to whether the Veteran had any claimed bilateral lower extremity disorders, to include knee, ankle, and foot disorders.  Specifically, he was requested to discuss whether the Veteran had arthritis in any bilateral lower extremity joints.  He was also requested to clarify his April 2013 opinion (namely, that the Veteran most likely developed traumatic arthritis due to service) and to provide a rationale for any bilateral lower extremity disorders and an event or incident in service.  In addition, the examiner was asked to opine as to whether it is at least as likely as not that any of the Veteran's bilateral lower extremity disorders (including any pertaining to the knees, ankles, or feet) were caused or permanently aggravated by his service-connected low back disability.

In a February 2014 VA medical opinion, the April 2013 VA examiner opined that, given that the Veteran had no complaints of lower extremity disorders pertaining to his knees, ankles, or feet during service, it was less likely than not that these symptoms were due to injuries sustained during service.  In addition, he noted that the Veteran denied any injuries to his joints during the April 2010 VA examination.  He noted that x-rays of the Veteran's left knee showed degenerative changes involving all compartments, thereby showing evidence of left knee arthritis.  He also noted that calcaneal spurs may have been evidence of arthritis in his ankle.  However, he opined that the arthritis was due to "normal wear and tear, as it [did] not seem to be beyond significant progression or aggravation due to his age."  Therefore, he determined that the normal progression of the arthritis was not accelerated by service.  

In addition, in his February 2014 VA medical opinion, the examiner stated, "I also feel that these findings on x-ray are not related to his service-connected back."  However, he did not provide an opinion as to whether his arthritis was "caused or permanently aggravated" by his service-connected lumbar spine disability.

Therefore, a remand is necessary to obtain a clarifying opinion that is fully responsive to the remand directives below for the purpose of determining the nature and etiology of any and all bilateral knee, ankle, or foot disorders that may have been present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a clarifying medical opinion from the VA examiner who provided the April 2013 and February 2014 VA opinions, or, if he is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  Specifically, he or she is requested to review the April 2010 VA joints examination, April 2013 VA opinion, and February 2014 VA opinion.

After reviewing the entire record, the examiner should opine as to whether the Veteran had any claimed bilateral knee, ankle, or foot disorders.  Specifically, he or she should discuss whether the Veteran had arthritis in any of the bilateral lower extremity joints.

The examiner should state whether it is at least as likely as not that the Veteran's bilateral lower extremity disorders pertaining to the knees, ankles, and feet manifested in service or are otherwise related thereto, including any injury therein.

The examiner should also opine as to whether it is at least as likely as not that any of the Veteran's bilateral lower extremity disorders pertaining to the knees, ankles, or feet were caused or permanently aggravated by his service-connected lumbar spine disability.

In this context, "aggravation" is defined as a permanent worsening of the disability beyond its natural progression.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful. and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


